Citation Nr: 1732202	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  12-15 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) beginning January 26, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to August 1973.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In January 2015 and December 2015, the Board denied the claim on appeal, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015 and again in June 2016, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand for the TDIU claim, on the basis that the claim was intertwined with another claim being remanded for an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  In October 2015 and June 2016 Orders, the Court granted these Motions and remanded the case to the Board.

In August 2016, the Board denied an initial rating in excess of 50 percent for PTSD, and a TDIU, prior to January 26, 2016, and granted a rating of 70 percent for PTSD beginning January 26, 2016.  It remanded the matter of entitlement to a TDIU from January 26, 2016, finding that the record did not contain sufficient information as to whether, since that date, the Veteran had been unable to secure or follow a substantially gainful occupation as a result of his PTSD.  


FINDING OF FACT

Since January 26, 2016, the Veteran has been able to secure or follow a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for a TDIU from January 26, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in an August 2010 letter.  As to VA's duty to assist, the Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was most recently provided a VA examination in connection with his claim in February 2017.  Moreover, in developing and readjudicating the matter of entitlement to a TDIU beginning January 26, 2016, the agency of original jurisdiction substantially complied with the Board's August 2016 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified, including consideration of education and occupational experience.  Neither age nor intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Marginal employment shall not be considered substantially gainful employment. For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Veteran's only service-connected disability is PTSD, rated 70 percent.

In its August 2016 decision, the Board determined that a TDIU prior to January 26, 2016, was not warranted on the following basis:

Finally, the evidence in this case weighs against a finding that, prior to January 26, 2016, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his PTSD.  Since 2013, he has been noted to be fully employed as an auto detailer, as noted in November 2013, February and October 2014, and October 2015, and on January 2016 VA examination; even though on January 2016 VA examination the Veteran reported having been employed detailing cars for about a year, treatment records clearly document such employment since at least 2013, and on November 2015 VA treatment he reported employment detailing cars for three years.  As the evidence shows that the Veteran had successfully maintained substantially gainful employment during the period in question, he was not shown to be unemployable as a result of his PTSD, which is his only service-connected disability.  

The record reflects that, since January 26, 2016, the Veteran has maintained the same full employment as an auto detailer noted in the Board's August 2016 decision, on which it based its determination that he successfully maintained substantially gainful employment.  

On February 2017 VA examination, while the Veteran was assessed as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, it was noted that the Veteran had been working a weekly job for the past four years and denied occupational difficulties.  The Veteran reported that he worked cleaning and detailing cars and had been performing such work for about four years.  He explained that his duties included cleaning the big trucks and company cars that were utilized by the company in their daily operations, that his total weekly hours varied depending on the workload at that particular time, and that he had worked every day that week and was "there all day from 7 to 3pm."  He further reported liking his supervisor and job and enjoying working alone, and denied any occupational difficulties.  He reported that he was unsure when he last missed an assigned day of work, and indicated that he was seldom absent from his work.

Regarding the Veteran's employment, the examiner made the following statement:  

Veteran is considered fully capable of managing funds in his own best interest.  His ability to understand and follow instructions is considered not impaired.  His ability to retain instructions as well as sustain concentration to perform simple tasks is considered not impaired.  His ability to sustain concentration to task persistence and pace is considered not impaired.  His ability to respond appropriately to coworkers, supervisors, or the general public is considered mildly impaired.  His ability to respond appropriately to changes in the work setting is considered not impaired.

As the Veteran has been shown to maintain the same substantially gainful employment he performed in the years prior to January 26, 2016, the Board finds that he has not been shown to be unemployable as a result of his PTSD.  Thus, a TDIU since that date is not warranted.

The Board notes a May 2017 statement from the Veteran in which he asserted that he was "unable to work in a conventional setting," and was "currently working as a car detailer but by the grace of God [he had] a supervisor that [understood his] condition."  He stated, "I work alone away from people," as his employer knew that that worked out for him, and that "if it wasn't for that I couldn't work," and his supervisor was aware of that fact.  He stated that he worked for a trucking company, and that the company had created his position for him.  He further stated that in the last year they had stopped furnishing the staff cars so that he now had only three cars to take care of, and that he did not know how long this position would last for him but believed that he "could not work any place else."

However, even considering these contentions of the Veteran, the Board does not find that his employment should be considered "marginal employment" rather than "substantially gainful employment."  The Veteran has not asserted, and has submitted no evidence showing, that his earned annual income does not exceed the poverty threshold amount for one person.  Furthermore, his employment cannot be considered marginal on any other factual basis, including employment in a protected environment such as a family business or sheltered workshop.  Even if, as the Veteran asserts, his supervisor provided accommodations in his workplace environment to allow him to work successfully, and even considering the Veteran's belief that he would not be able to work in another job without such accommodations, such factors do not render the Veteran's employment "marginal."  See Faust v. West, 13 Vet. App. 342, 356 (2000) (indicating that employment is not rendered marginal rather than substantially gainful by the fact of receiving less pay or less work responsibility than a Veteran would otherwise receive, and holding that a substantially gainful occupation is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works").  Even considering such accommodations as being able to work alone, the Veteran's own description of his job reflects that he has normal job responsibilities to his employer as an auto detailer and works on a regular basis.  Furthermore, the assessment of the February 2017 VA examiner supports the fact that the Veteran is not unable to perform normal work due to his PTSD.

Therefore, a preponderance of the evidence supports the fact that, since January 26, 2016, the Veteran has been able to secure or follow a substantially gainful occupation.  Accordingly, a TDIU from January 26, 2016, is not warranted. 


ORDER

A TDIU beginning January 26, 2016, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


